Citation Nr: 0030548	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-09 786	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Validity of a home loan guaranty indebtedness owed by the 
veteran.

2.  Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $4,265 plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from September 1977 
to January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 16, 1990, decision by a Committee on 
Waivers and Compromises (COW) at the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application for waiver of 
recovery of a home loan guaranty indebtedness in the amount 
of $11,091.35 plus interest.  The Committee found that, 
although the veteran had not committed fraud or 
misrepresentation or acted in bad faith in the actions that 
led to creation of the debt, recovery of the indebtedness 
would not be against equity and good conscience.  After 
further review on December 19, 1991, following a June 1991 
hearing at the RO, the COW granted a partial waiver in the 
amount of $6,326.35 but confirmed and continued its prior 
denial with respect to the remainder of the indebtedness.  
The veteran testified at a travel board hearing at the Los 
Angeles, California, Regional Office on March 30, 1993, in 
connection with her appeal.  On January 19, 1994, the Board 
upheld the RO's finding that recovery of the remaining 
indebtedness would not be against equity and good conscience.

By an order issued on June 19, 1996, the United States Court 
of Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court) vacated the January 19, 
1994, Board decision.  The order granted a JOINT MOTION TO 
REMAND THE JANUARY 19, 1994, BOARD OF VETERANS' APPEALS 
DECISION, AND TO STAY FURTHER PROCEEDINGS, filed by the 
appellant (the veteran) and the Secretary of Veterans Affairs 
(Secretary) on the basis that the Board had not specifically 
discussed each of the criteria enumerated by 38 C.F.R. 
§ 1.965(a) to determine whether a waiver was warranted.

The Board implemented the Court's order on February 4, 1997, 
by remanding the case to the RO with instructions that the 
RO:  (1) allow the veteran to submit additional evidence with 
respect to each of the waiver entitlement criteria and set 
forth the specifics of her allegation that a VA 
miscalculation had invalidated a property offer, resulting in 
foreclosure; (2) provide the veteran a detailed explanation 
of the indebtedness, including reconciliation of figures 
regarding the amount, and adjudicate the issue of the 
validity of the debt; (3) review the actions or nonactions of 
the veteran in the creation of the loan default and provide a 
rationale as to whether there was fraud, misrepresentation or 
bad faith on the part of the appellant; (4) obtain a current 
financial status report and supporting documentation from the 
veteran; and (5) consider the case under the relevant 
criteria applicable to a waiver determination.  A May 2, 
1997, RO letter to the veteran provided an explanation of the 
calculations that resulted in the amount of the indebtedness 
charged.  The letter explained that as a result of a 
technical inaccuracy in the method previously used to 
determine the "net value" of the property at foreclosure, the 
indebtedness had been revised in the amount of $500, reducing 
it to $4,265 plus interest.  An attachment showing the 
calculations was attached.  In a June 1997 reply, the veteran 
reaffirmed her previously-stated position that she would not 
accept a waiver, insisting on a "dismissal" of the 
indebtedness based on a finding of error on the part of a VA 
employee.  On February 20, 1998, the Loan Guaranty Officer at 
the RO rendered an administrative opinion addressing issues 
raised by the veteran contesting the validity of the debt 
charged to her, finding that no improper actions had been 
committed.  Initial notice to the veteran of this 
determination was provided in a telephone conversation 
between the veteran and the chairman of the COW on January 
29, 1999, wherein the veteran indicated her intention to 
continue the appeal.  A statement of the case was issued on 
March 3, 1999.

The statement of the case issued on March 3, 1999, did not 
contain a concise and accurate statement of the issue 
addressed therein, specifically, the validity of the loan 
guaranty indebtedness charged to the veteran.  Nevertheless, 
the document set forth in full the chronology of events that 
led to the loss of the property, a recitation of the 
applicable law and regulations, a detailed response to the 
allegations raised by the veteran, a conclusion to the effect 
that the VA was entitled to hold the veteran liable for 
repayment of the debt under either subrogation or indemnity 
theories, and an explanation of why such conclusion was 
supported by the evidence of record.  The substance of the 
document satisfies the regulatory specifications for an 
adequate statement of the case on the validity issue, 
notwithstanding the absence of a proper descriptive label for 
the legal determination made.  See 38 U.S.C.A. § 7105(d) 
(West 1991 & Supp. 1997); 38 C.F.R. § 19.29 (2000).  

The chairman of the COW urged the veteran by a March 3, 1999, 
letter to reconsider her previously-stated decision not to 
accept a grant of a waiver of her loan indebtedness and 
advised her that, should she desire to pursue concurrent 
appeals as to both the validity of the debt and entitlement 
to waiver, the veteran should complete a current financial 
status report and return it with her substantive appeal.  A 
substantive appeal was received in April 1999 together with a 
recently-executed VA Form 20-5655, Financial Status Report.  
The COW reviewed the request for waiver on February 16, 2000, 
in light of all the evidence of record and reaffirmed its 
prior holding that recovery of the indebtedness would not be 
against equity and good conscience.  A supplemental statement 
of the case explaining that determination was mailed on 
February 17, 2000.  

The joint motion of the parties was precise in directing the 
Board to readjudicate the claim in accordance with the 
substantive law pertaining to waiver.  The parties, and by 
implication the Court's order, did not limit the appeal to 
the validity question.  The implicit finding that the Board 
had jurisdiction to consider the waiver issue is binding on 
the Board under the law of the case doctrine.  See Johnson 
(Anne) v. Brown, 7 Vet. App. 25, 26 (1994); Browder v. Brown, 
5 Vet. App. 268 (1993).  ("[Q]uestions settled on a former 
appeal of the same case are no longer open for review.... 
'the principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in 
cases remanded to administrative agencies."  Browder at 270).  
A veteran is always free to withdraw an issue from appellate 
status, and the file is replete with communications from her 
expressing a desire to do so with respect to the waiver 
question and thereby limit the appeal to the question of 
whether the creation of an indebtedness was itself proper.  
However, by submitting a current financial report, she 
accepted the COW chairman's invitation to continue the appeal 
as to the waiver and the Board accepts that action as an 
indication that she regards the waiver question as a live 
issue on appeal.  This interpretation is consistent with the 
fact that at her June 14, 2000, hearing in Washington, D.C, 
she did not object to the undersigned Veterans Law Judge's 
characterization of the issue on appeal as entitlement to a 
waiver.  The present decision will proceed accordingly to 
address both the validity and the waiver issues herein.  


FINDINGS OF FACT

1.  In January 1986 the veteran refinanced her home in 
Albuquerque, New Mexico, by a loan of $57,000 guaranteed by 
the VA. 

2.  The veteran later defaulted on the VA guaranteed loan on 
July 1, 1987 and did not cure that default.  

3.  Following the veteran's default, the property was sold at 
a judicially ordered foreclosure sale for an amount less than 
the outstanding principal on the loan, accrued interest and 
foreclosure costs, and the VA was obligated to pay a 
deficiency claim to the lender, resulting in a loss to the 
Government in excess of $11,000.

4.  The veteran had both actual and constructive notice of 
the default and impending foreclosure and was an active 
participant in defending against a judicial foreclosure and 
subsequent deficiency judgment against her by the lender.

5.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
indebtedness.

6.  The default on the refinancing loan was due to the 
veteran's overextended financial situation attributable to 
her inability to maintain the property while satisfying other 
financial obligations associated with college attendance.  

7.  The veteran was responsible for the events that led to 
the default on the VA guaranteed loan and subsequent 
foreclosure and was therefore at fault in the creation of the 
debt.  

8.  The veteran was at fault in the creation of the loan 
guaranty indebtedness charged to her.

9.  Fault on the part of the VA did not contribute to the 
creation of the debt or to increasing its amount.

10.  Collection of the loan guaranty indebtedness would not 
deprive the veteran or her family of the basic necessities of 
life or otherwise result in undue hardship to them.

11.  Recovery of the indebtedness would not nullify the 
objective for which benefits awarded under the VA Loan 
Guaranty Program were intended.

12.  The veteran would be unjustly enriched if a waiver of 
the  remainder of her loan guaranty indebtedness were 
granted, and failure to require restitution by the veteran 
would result in an unfair gain to her.  

13.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.964(a) (2000).  

2. The loan guaranty indebtedness in the charged amount of 
$4,265 plus interest was validly established and is 
enforceable by the VA against the veteran.  38 U.S.C.A. § 
3732(a) (West 1991 and Supp. 2000); 38 C.F.R. §§ 1.911, 
36.4321, 36.4323(a) (2000).  

3.  Recovery of the veteran's loan guaranty indebtedness in 
the amount of $4,265 plus accrued interest would not violate 
the principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991 and Supp. 2000); 38 C.F.R. § 1.965(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In October 1984 the veteran purchased a home at 2209 Ana 
Court in Albuquerque, New Mexico.  On December 16, 1985, she 
applied for a VA-guaranteed loan to refinance the property 
for the stated purpose of completing necessary home 
improvements and paying off three existing real estate 
contracts involving the property.  The VA initially denied 
the guaranty application as the loan did not meet VA credit 
standards since the lender had used VA benefits to qualify 
the veteran and she lacked sufficient income from other 
sources to support the loan.  The veteran reasserted her need 
for the loan and submitted additional information regarding 
her current employment.  The guaranty was then allowed on 
reconsideration of the application on December 31, 1985, on 
the basis of income consisting of earnings from employment, 
rental income, and monthly earnings from the Reserves.  The 
application was approved without consideration of VA 
education benefits in the amount of $376 per month.  
Following VA approval of the loan guaranty, the lender, Gulf 
American Mortgage Bankers, Inc., approved a loan in the 
amount of $57,000 at 10 percent interest with a 15-year 
maturity.  The refinancing was preceded by an appraisal 
performed in November 1985 which valued the subject property 
at $57,000.  

Settlement on the property took place on January 3, 1986.  
The lender thereafter sold the loan to GNMA and the Union 
Planters National Bank (hereinafter Union Planters or "the 
bank") became the servicing agent.  On October 20, 1987, 
Union Planters filed a VA Form 26-6850, Notice of Default, 
showing the date of the first uncured default as July 1, 
1987.  The notice indicated that the property was occupied by 
the original veteran.  An inspection on September 2, 1987, 
had shown the condition of the property as good.  There had 
been eight contacts between the veteran and the bank by 
"letter/wire," eight contacts by telephone, and no contacts 
face to face.  The veteran's monthly income, monthly 
obligations and place of employment were "unknown."  The 
borrower's attitude toward the default was characterized as 
"unconcerned."  The reason for default was stated to be 
"improper regard to obligations."  The amount of the 
default was $2,909.90.  A notice of intention to foreclose 
accompanied the notice of default.  

The veteran visited the RO on October 27 and met with a VA 
employee who was at that time the Chief of the VA's Loan 
Service and Claims Section.  A record of servicing contact 
executed by her on that date contains the following account, 
quoted verbatim and in its entirety:  

[The veteran] came into office to discuss 
problems with mtg Pmts.  Lived in house 
about one year but had it rented last two 
years.  Was engaged to marry but broke up 
with fiancee, so she moved back into 
property.  Only income VA educ benefits.  
[veteran's claim number].  $376 per mo.  
Also makes end tables--tiling designs.  
Hopes to raise enough to pay 1/2 due.  
House is for sale $67,900--suggested she 
talk to realtor about reducing price in 
order to sell quickly.

[The veteran] was married name while in 
service.  Divorced in '91 & has always 
used maiden name of [   ] since out of 
service.

On October 29, 1987, the VA employee with whom the veteran 
had met on October 27, 1987, advised the veteran by letter 
that the holder of the mortgage had notified the VA that the 
loan was in default and that the holder intended to 
foreclose.  The veteran was advised that an appraisal of the 
property would be performed and that the results would be 
used to determine the net value of the property to the VA and 
the minimum amount which the holder must credit to her 
indebtedness.  She was urged to contact the mortgage holder 
to make arrangements to bring the account up to date.  She 
was advised that should this effort fail, the VA might be 
able to help work out a repayment program acceptable to the 
mortgage holder.  She was advised to contact the VA office 
from 8 A.M. to 4 P.M. Monday through Friday.  

On November 30, 1987, Union Planters filed a complaint for 
foreclosure pursuant to 38 C.F.R. § 36.4619(f) with the 
Second Judicial District Court, County of Bernalillo, State 
of New Mexico.  The veteran filed her answer to the complaint 
on January 12, 1988.  

The record contains a copy of a purchase agreement executed 
between the veteran and prospective purchasers (the S's) on 
December 4, 1987, providing for a sale of the property for 
$61,000.  The purchase would be financed by the assumption of 
the VA-guaranteed mortgage and by a one-year balloon note in 
the amount of $3,000.  Also of record is a copy of a 
refinance purchase agreement dated January 27, 1988, for the 
sale of the property by the veteran to the N's for $64,000.  
The sale was to be financed by a VA-guaranteed loan in the 
amount of $64,000.  

On March 10, 1988, the RO advised the lender that the VA 
would establish a cutoff date of May 31, 1988, pursuant to 
38 C.F.R. § 36.4319(f), after which date no interest or other 
charges would be allowed under a loan guaranty claim if the 
foreclosure was not completed.  

A report of contact shows that a VA employee spoke to the 
veteran's realtor on March 11, 1988, and was advised that the 
veteran had an offer which was short of the amount necessary 
to pay off the loan.  A compromise offer was discussed.  

A VA liquidation appraisal was performed on March 22, 1988.  
The estimated value of the property was $56,500 including the 
cost of roof repairs, or $55,900 in as is condition.  The 
appraiser set the final value at the lower limits of the 
adjusted range of values due to the condition of the property 
and current market conditions.  The market was described as 
slow with few current sales within the marketing area.  The 
file indicates that the house had had a "sold" sign in front 
but that the realtor had let the appraiser in to do the 
liquidation appraisal.  

A court hearing was held on June 20, 1988, at which time the 
judge granted the plaintiff bank's motion for summary 
judgment, ordered that a foreclosure sale be held on August 
4, 1988, and appointed a Special Master for this purpose.  On 
September 19, 1988, the court entered an order that the 
Special Master's report be accepted and that the Union 
Planters's bid in the amount of $49,826 be accepted.  A 
deficiency judgment in the amount of $14,902.31 was entered 
on September 19, 1988.  

On August 11, 1988, the bank filed with the VA a notice of 
its intent to convey the subject property to the 
Administrator of Veterans Affairs pursuant to 38 C.F.R. 
§ 36.4320(h)(7) of VA regulations.  Upon receipt of 
possession of the property, the VA undertook various repairs 
called for by an August 30, 1988, inspection report.  

By a letter dated October 7, 1988, the RO replied to an 
inquiry on the veteran's behalf by a Member of Congress, 
Manuel Lujan.  The letter advised that when the veteran came 
to the VA on October 27, 1987, she had been advised to reduce 
the sales price of the property in order to sell the property 
more quickly, her principal loan balance being $54,656.66, 
and that a deed in lieu of foreclosure had not been discussed 
since the real estate market in Albuquerque was reasonably 
strong and a sale was quite probable.  The Congressman was 
told that in March 1988 the RO had received a call from the 
realtor regarding the sale of the property and indicating 
that an offer to purchase had been tendered but that the 
veteran had been short of cash to cover the closing costs.  
The RO had advised the lender of the VA compromise offer 
program wherein the VA would make up the difference between 
the total amount due to the lender and the sales price, 
provided that the veteran would sign a promissory note for 
the amount the VA had to pay.  Later, when the appraiser saw 
the sold sign in front of the house, it was assumed the 
problem was resolved.  The letter also contained the 
following language:  

A deed in lieu of foreclosure is an 
option to be considered by the VA and the 
holder of the mortgage prior to taking 
legal action.  This lender indicated a 
deed in lieu was not obtainable and we 
did not question their judgment.  There 
cannot be any liens, judgment nor second 
mortgage against the property and the 
acceptance of the deed must be in the 
best interest of the Government and not 
necessarily that of the veteran.  

We regret that [the veteran] was not 
informed of this option; however, there 
was no guarantee that a deed in lieu of 
foreclosure would have been acceptable at 
that time.  

In March 1989 Union Planters filed a VA Form 26-1874, Claim 
Under Loan Guaranty, under the VA loan guaranty agreement 
with the veteran.  Pursuant to that claim the VA paid the 
bank $11,091.35, an amount representing the difference 
between the veteran's total indebtedness (total property 
acquisition amount plus processing fee minus an authorized 
credit) minus the value of the property, $49,826.  The RO 
found that the veteran's total indebtedness at the cutoff 
date was $57,382.01, consisting of unpaid principal in the 
amount of $54,656.66 and accrued interest of $2,725.35.  The 
cost of additional interest since the cutoff date plus 
liquidation expenses minus the upset price for the house 
($49,826), brought the total property acquisition cost to 
$61,266.54, resulting in a VA indebtedness of $11,091.35.  

The veteran's claim for waiver of recovery of the loan 
guaranty indebtedness was received in October 1989.  In 
connection with her claim, the veteran filed a 
VA Form 4-5655, Financial Status Report, in November 1989 
wherein she reported that she and her husband had a combined 
monthly net income of $3,017 and total monthly expenses of 
$2,972.  She listed her own individual income as 
approximately $1,700 per month.  

The appellant testified at a hearing at the RO on June 4, 
1991, following the first COW determination denying her 
waiver request.  She claimed that in August 1987, when she 
realized that she was going to have some difficulty with her 
mortgage payments, she had gone to the RO and met with an 
employee who told her that there was nothing that the VA did 
at that point and that she should find herself a realtor or a 
lawyer.  She stated that upon hiring a realtor she obtained 
written offers to purchase the house which were rejected by 
Union Planters and the VA.  She expressed the belief that the 
VA appraisal was too low, given that the VA rejected its 
guaranty based on the asking price.  She expressed the belief 
that she had not been "represented appropriately" by the VA 
in her dealings with the lender and that the VA employee with 
whom she had met in August 1987 was "somewhat responsible" 
for her position since she had not informed the veteran of 
the deed in lieu of foreclosure procedure by which the matter 
could have been handled "quite painlessly."  She argued that 
she had taken the trouble to go to court several times and 
had visited the VA before foreclosure was instigated but that 
the VA was unresponsive to her concerns.  

The veteran testified at a hearing on March 30, 1993, before 
a traveling member of the Board sitting in Los Angeles, 
California.  She related that the mortgage company, Union 
Planters, had not been sympathetic and had done nothing to 
help her work through her problem.  Concerning the offers 
made on the house while foreclosure was pending, she stated 
that the first offer, made in December 1987 in the amount of 
$61,000, was rejected by the VA and that the second offer, 
made in January 1988 in the amount of $64,000, was rejected 
by Union Planters, which refused to accept balloon payments.  
She claimed that she had had no contact with the VA after 
August 1987, two months before her house went on the market.  
She argued that the subject of the hearing was what she 
considered the "illegitimacy" of the debt, not her ability 
to pay it.  

In response to a request by the RO pursuant to the February 
1997 remand, the veteran submitted a financial status report 
dated in May 1997 wherein she reported that her net monthly 
income consisted of her husband's salary in the amount of 
$2,800.  She was not currently employed.  She reported total 
monthly expenses of $2,650.  Their principal asset consisted 
of their home, purchased in 1996 for $77,000.  She reported 
loans with unpaid balances of just under $41,000.  Included 
were tax returns covering the years from 1993 through 1996.  

Received in August 1996 was a statement from a college 
friend, N. Luna-Davis, relating that while a student at the 
University of New Mexico, the veteran had been involved in an 
abusive relationship.  The veteran had returned early with a 
black eye from a vacation with her boyfriend to the Cayman 
Islands.  At about that time she lost her renters.  The 
veteran then made the decision to flee for her safety and 
well-being and moved out one day while the boy friend was at 
work.  

While the appeal was in remand status, the veteran executed a 
current financial status report, dated in April 1999, wherein 
she reported that she was a homemaker and otherwise 
unemployed and that she lived with her husband and three 
children, aged 3 1/2, 2 and 5 months.  The family income 
consisted of her husband's salary as an architect, with a 
monthly net take home of $2,660.  She reported monthly 
expenses totaling $2,630.  Their assets consisted primarily 
of real estate purchased in 1996 for $80,000 in which they 
had no equity.  She reported that they had a number of loans 
for their home, automobiles and education, with unpaid 
balances totaling $103,000.  

Also received in April 1999 was a statement from another 
friend, R. E. Ortiz, who related that in the spring of 1988 
she had helped the veteran clean and paint her house since it 
was going on the market for sale.  She stated that the 
veteran needed help from the VA and had approached the VA for 
advice but the VA had not given her assistance in the matter.  
Ms. Ortiz alleged that the three offers on the house had each 
been rejected by Union Planters without a straight answer and 
that the VA did not provide help.  

The veteran testified at a hearing on appeal on June 14th, 
2000, and repeated the substance of her testimony at the two 
prior hearings.  She asserted her belief that the 
indebtedness should be dismissed because the loan 
indebtedness had been paid in full as a result of the resale 
of the home for an amount that exceeded the amount of the 
indebtedness at that time.  She stated that when she obtained 
her refinancing through the VA Loan Guaranty Program in 1985 
she was not living in the property and was using it as a 
rental property.  The rent covered the mortgage payments and 
the system worked perfectly for her.  The situation changed 
in mid-1987 when she had to return from a vacation from the 
Cayman Islands and extract herself from a domestic situation 
that was no longer tolerable.  On her return to the United 
States, she found that her renters had given her notice that 
they would be moving out, which she saw as presenting a 
perfect time to extract herself from a domestic situation 
that was no longer tolerable.  She then moved into the house 
in July 1987.  At that time she did not have either the 
rental income or the support of a partner.  She did have 
income from three jobs, as a waitress, as a work study 
student, and as a work study in a VA campus office, jobs 
which she maintained when she returned to the house.  She 
continued to attend the University of New Mexico under the GI 
Bill under a deadline of December 1989 imposed by a revision 
to the GI Bill.  Since she was right on track for meeting 
that graduation date, giving up that benefit was not 
acceptable and there was no way for her to increase her 
income without quitting school.  She claimed that in August 
1997 she had gone to see a VA employee to discuss her 
financial situation believing, as a result of information 
provided in VA Pamphlet 26-5, that she was eligible to 
receive counseling to avoid foreclosure.  After foreclosure 
was filed in October 1987, she appeared in court and got a 
stay for three months.  She argued that what she needed at 
that point was VA intervention to work with the mortgage 
company to avoid foreclosure.  She also consulted a Realtor 
and settled on a sales price of $62,000 to $67,900.  The 
first offer, for $61,000, from the S's, fell through because 
Union Planters would not accept a balloon payment.  The 
second offer fell through because the purchasers could not 
obtain VA financing because the price exceeded the VA 
appraisal.  The third transaction fell through because of 
confusion involving the VA appraisal.  She disputed the VA's 
statement that there was a sold sign in front of the house.  
She was unable to explain why a VA appraiser would be 
visiting the house when the purchase did not involve an 
application for a VA loan guaranty.  She indicated that she 
would have sold the house for as low as $58,000, but during 
the three additional months allowed by the judge in which to 
sell the property and eliminate the indebtedness, the 
obligation rose to $64,000.  She attributed the ultimate 
foreclosure to VA misconduct consisting of RO failure to 
provide the counseling promised by the VA pamphlet, 
appraising the property at too low a value, and a lack of 
diligence in communicating with the lender to prevent 
foreclosure.  She further argued that by later selling the 
house for $55,000 the VA received funds that exceeded the 
amount of her indebtedness.  She argued that there was VA 
misconduct in not selling the property for as much as $64,000 
as she had shown that she could do.

At her June 2000 Board hearing the veteran submitted 
additional documents consisting primarily of photocopies of 
documents already of record with handwritten annotations.  

II.  Analysis -- Validity of the loan guaranty indentedness.  

The veteran has argued since the original establishment of an 
indebtedness under the VA Loan Guaranty Program that no loan 
guaranty debt should be charged to her and that the 
indebtedness should be "dismissed."  In so arguing, she is 
exercising a legally recognized right to dispute the 
existence of a loan guaranty indebtedness.  See 38 C.F.R. 
§ 1.911(c) (2000); Smith v. Derwinski, 1 Vet. App. 267, 272 
(1991) (citing Bahnmiller v. Derwinski, 923 F.2d 1085, 1987 
(4th Cir. 1991)).  The Court has held that when the validity 
of a debt is challenged by an appellant, a threshold 
determination must be made on that question before the 
question of entitlement to a waiver is considered.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991);  see also 
VAOPGCPREC 6-98 (April 24th, 1998).  

With respect to the question of the validity of the debt, 
there are normally two distinct avenues of review:  (1)  
Whether the indebtedness is valid and enforceable under the 
legal theory of subrogation, and if not, (2) whether the 
indebtedness is valid and enforceable under the legal theory 
of indemnity.  The VA may usually seek reimbursement under 
either theory.  Stone v. Derwinski, 2 Vet. App. 56-57 (1992).  

The VA right to establish liability of loan guaranty obligors 
to the Secretary on the basis of subrogation following 
foreclosure by a private loan holder and payment of a claim 
by the VA is established by both statute and regulation.  For 
any VA guaranteed home loan closed before January 1, 1990, as 
in this case, where the VA pays the mortgage holder of a 
defaulted loan on a claim for a guaranty, "the secretary 
shall be subrogated to the rights of the holder of the 
obligation to the extent of the amount paid on the guaranty."  
38 U.S.C.A. § 3732(a)(1) (West 1991); 38 C.F.R. § 36.4323(a) 
(2000).  Similarly, under 38 C.F.R. § 36.4323(a), the 
Secretary "shall be subrogated to the contract and the lien 
or other rights of the holder to the extent of any sum paid 
on a guaranty."  In a precedent opinion binding on this 
Board, the VA General Counsel, citing Black's Law Dictionary 
1279 (5th ed. 1979), as the "substitution of one person in 
the place of another with reference to a lawful claim, demand 
or right, so that he who has substituted and succeeds to the 
right of the other...."  VAOPGCPREC 15-94 (June 23, 1994).  
As subrogee, the VA acquires the rights of the foreclosing 
holder under State law but no more.  The VA is in the 
position of the mortgage holder; therefore, the claimant-
obligor may avail himself or herself of any defenses 
available to a debtor under State law. 

The second basis for liability, indemnity, establishes a 
veteran's liability to the Government without regard to 
whether or not such veteran is liable to the lender under 
State law.  United States v. Shimer, 367 U.S. 374, 381 
(1961); Carter v. Derwinski, 987 F.2d 611 (9th Cir. en banc 
1993), cert. denied 114 S. Ct. 78 (1993).  A VA regulation 
provides specifically that "[a]ny amounts paid by the 
Secretary on account of the liabilities of any veteran 
guaranteed [by the VA]...shall constitute a debt owing to the 
United States by such veteran."  38 C.F.R. § 36.4323(e) 
(2000).

The VA's right to recover a loan guaranty indebtedness under 
either subrogation or indemnity may be jeopardized if proper 
notice is not given.  A number of Federal District Court 
decisions and the Eighth Circuit have held that the VA right 
to indemnity could be denied if the VA failed to provide the 
veteran-obligor with notice of the foreclosure.  See United 
States v. Whitney, 602 F. Supp. 722 (W.D.N.Y. 1985); United 
States v. Murdock, 627 F. Supp. 272 (N.D.IND. 1985) Vail v. 
Derwinski, 946 F.2d 589 (8th Cir. 1991), Op. modified and 
reh'g. denied, 956 F.2d 812 (8th Cir. 1992).  The cases so 
holding have arisen primarily where a veteran has sold the 
property secured by the VA guaranteed loan to a third party 
who assumed the loan and then defaulted, resulting in 
foreclosure on the property without the knowledge of the 
original veteran, who continues to remain obligated to 
indemnify the Government unless he has obtained a release of 
liability at the time of the assumption.  That situation 
never arose in the present case inasmuch as the veteran, the 
original obligor on the refinancing loan, continued to be the 
owner of the property at the time of the foreclosure.  The 
nature of the foreclosure procedure itself ensured that the 
veteran had both actual and constructive knowledge of the 
foreclosure proceedings.  The above-cited opinion of the 
General Counsel makes a clear distinction between in rem and 
in personam foreclosure judgments.  VAOPGCPREC 15-94, at 
para. 15, notes that the VA may collect on an in personam 
judgment since the veteran-obligor would have been served and 
would therefore have had the opportunity to present any 
available defenses in a court of law.

In the present case, both the judicial foreclosure on the 
subject property and the entry of a subsequent deficiency 
judgment were based on in personam jurisdiction obtained 
through personal service of the veteran.  As an active and 
motivated participant in the litigation, the veteran had an 
opportunity to present all defenses available to her under 
the law of the State of New Mexico to prevent the foreclosure 
on her property.  In any event, the propriety of a 
foreclosure procedure depends not on the extent of 
understanding of the property owner, but on the objective 
propriety of the procedures used.  Buzinski v. Brown, 6 Vet. 
App. 360, 365 (1994).  The fact that she was personally 
served in this matter by the note holder satisfies the 
constitutional notice requirement to which the VA by law must 
adhere in order to collect an indebtedness under either 
subrogation or indemnity.  

The veteran argues that the loan guaranty debt should be 
"dismissed" as improperly created for several reasons:  (1)  
the VA failed to fulfill a legal obligation to provide her 
with counseling to help her avoid foreclosure, (2) the VA 
appraisal for foreclosure purposes was too low, resulting in 
the failure of at least one prospective purchaser to obtain 
financing, (3) the VA's ultimate resale of the property for 
$55,000 was for more than the amount by which the property 
was purchased at foreclosure, (4) a three-year delay by the 
VA in selling the house resulted in additional administrative 
costs and increased the amount of the indebtedness charged to 
her, and (5) the RO was guilty of a number of additional 
actions constituting misconduct and lack of diligence in 
dealing with her foreclosure sale and the processing of the 
present adjudication regarding her VA debt, and (6) the VA 
did not provide assistance in working with United Planters to 
bring about a sale of the property within the time deadline 
imposed by the court.  

With respect to counseling, the statutory requirement that 
the VA provide veterans with information regarding 
alternatives to foreclosure "as appropriate in light of the 
veteran's particular circumstances, including possible 
methods of curing the default, conveyance of the property to 
the Secretary by means of a deed in lieu of foreclosure..." 
was added to the statute by Public Law 100-198 dated December 
21, 1987, and is found at 38 U.S.C.A. § 3732(a)(4)(A).  The 
VA was therefore subject to the duty for a period of 7 or 8 
months before the foreclosure sale took place.  Even before 
the provision of counseling was made mandatory, the VA 
routinely made VA counseling services available, as evidenced 
by both the VA pamphlet to which the veteran has repeatedly 
referred and the October 29, 1987, letter by which the RO 
offered the veteran an opportunity to arrange to receive such 
counseling.  

The veteran's contentions focus on a meeting at the RO 
between her and a VA loan guaranty officer in either August 
or October 1987.  The veteran disputes the VA documentation 
showing that the meeting occurred on October 27, 1987, 
arguing that it took place in August 1987.  She claims that 
the meeting included no disclosure of the availability of a 
deed in lieu of foreclosure and was limited to a single 
instruction, rudely presented, that she "get a realtor" 
because the foreclosure was "her problem."  The discrepancy 
as to the date of the meeting cannot be reconciled 
persuasively from the record; however, the memorandum 
prepared by the VA loan guaranty officer bearing the date 
October 27, 1987, has facial plausibility as evidence of the 
date of the meeting because it was apparently prepared in the 
routine course of business and is found in the record in a 
proper chronological sequence with many other dated 
documents.  From the content of the memorandum, it appears 
that this was one and the same meeting as that cited by the 
veteran in connection with her allegations regarding the 
deficiency in VA counseling.  The veteran cites the date of 
the RO's letter, October 29, 1987, as evidence that the 
meeting took place in August rather than in October, only two 
days earlier, arguing that it would make no sense to offer 
counseling if counseling had already been given two days 
earlier.  However, that letter was generated automatically as 
the result of the receipt of the lender's notice of intention 
to foreclose and consisted of a form letter furnished to 
provide notice of foreclosure in order to preserve the VA's 
right to recover any subsequent indebtedness from her by 
either subrogation or indemnity.  The timing of the letter is 
irrelevant to when contacts between the veteran and the VA 
might have occurred.  

Regardless of the date of the meeting, the veteran's 
allegation that the VA loan guaranty officer instructed her 
to "get a realtor" is not consistent with the October 27, 
1987, loan guaranty officer's memorandum which indicated that 
the property was already for sale.  In either case, whether 
the advice given was to get a realtor or, as indicated in the 
memo, reduce the asking price from $67,900, such advice was 
clearly correct and probably constituted the best advice that 
could be given at that time.  Foreclosure had not yet been 
filed for by the bank, and no sale deadline had been imposed.  
The suggestions made by this VA employee must be deemed to 
have constituted counseling for purposes of satisfying 
established VA policy in existence on that date.  

The veteran claims that as a result of VA failure to provide 
adequate counseling, she never learned of the deed in lieu of 
foreclosure procedure by which she might have been able to 
transfer the property to the VA and avoid foreclosure.  
Initially, it must be noted that it is by no means certain 
from the record that the veteran was never informed of the 
potential availability of this option.  While the RO provided 
no written notification concerning a deed in lieu, the memo 
of the October 27, 1987, counseling session notes that the 
subject of "release of liability" was discussed "in-depth."  
In the context of the events occurring at that time, with the 
filing of foreclosure by the bank imminent, it can reasonably 
be assumed that an "in-depth" discussion would have 
included a discussion of a deed in lieu as an option for the 
veteran to consider.  The veteran's allegation that the 
subject was not raised is not dispositive of that point.  
Without further credible evidence, the Board is unwilling to 
accept the premise that the VA's failure to disclose this 
option is an undisputed fact.  Furthermore, even if VA 
failure to provide any information at all regarding a deed in 
lieu is assumed for purposes of argument, the law does not 
specify a remedy available to a veteran following a VA 
failure to disclose this option or otherwise provide 
counseling.  There is no legal authority for the proposition 
that failure to provide notice of the availability of a deed 
in lieu or of any other option for the avoidance of 
foreclosure would nullify any VA right to recover a loan 
guaranty indebtedness from a claimant stemming from any 
subsequent foreclosure on the property.

In addition, the RO has properly emphasized that the issuance 
of a deed in lieu of foreclosure is not automatic.  A deed in 
lieu of foreclosure is a mechanism established by regulation 
to provide an avenue for terminating a defaulted loan without 
the necessity of a foreclosure sale and its related costs in 
cases where the amount of the anticipated indebtedness would 
be offset.  38 C.F.R. § 36.4323(e)(1)(2)(3).  The regulation 
further provides as follows:  

Determinations under paragraphs (e)(2) 
and (e)(3) of this section are intended 
for the benefit of the Government in 
reducing the amount of claim payable by 
VA and/or avoiding the establishment of 
uncollectible debts owing to the United 
States.  Such determinations are 
discretionary on the part of VA and shall 
not constitute a defense to any legal 
action to terminate the loan nor vest any 
appellate right in an obligor which would 
require further review of the case.  

38 U.S.C.A. §§ 501, 3703(c)(1).

The operation of the deed in lieu of foreclosure procedure is 
explained in a February 20, 1998, memorandum by a VA loan 
guaranty officer who recorded the following:  

A factor in consideration for acceptance 
of a deed in lieu of foreclosure is 
whether or not doing so would reduce the 
VA's ultimate liability and claim payment 
to the holder.  That factor is then 
weighed against the future likelihood of 
recovering any loss as a result of 
payment of a claim under Loan Guaranty.  
If it can be determined the veteran does 
not have the means to make up delinquent 
payments, and there is little or no 
prospects of avoiding foreclosure by 
effecting a private sale, and there is 
little or no likelihood of recovering an 
indebtedness from the veteran, then, in 
fact, it may be in VA's best interest to 
accept a deed in lieu.  As a matter of 
legal procedure, the consideration for 
acceptance of a deed in lieu of 
foreclosure is to release the veteran of 
liability.  

The RO has also emphasized that at the time of the impending 
foreclosure in this case, and in her particular 
circumstances, it is by no means certain either that a deed 
in lieu of foreclosure would have been an attractive option 
for the veteran, given her expressed intention to sell the 
property privately, or that a deed in lieu of foreclosure 
would have resulted in a substantial reduction of the 
indebtedness.  The veteran was intent on selling the property 
through a private sale and had listed the house with the 
realtor for $67,900.  Since the payoff amount in October 1987 
was between $56,000 and $57,000, she was evidently expecting 
to receive a substantial profit.  The VA cannot be faulted 
for failing to be aggressive in attempting to sell to her the 
notion of a deed in lieu of foreclosure in these 
circumstances or to have expected the veteran to be receptive 
to such an offer.  As it turned out later, the property was 
appraisable at only $56,500 in March 1988, an amount which 
the veteran has always disputed.  Given her continuing 
conviction that the house could have been sold for more than 
$60,000, it is probable that a deed in lieu of foreclosure 
would never have been acceptable to her under any 
circumstances, regardless of her present assertions.  

By disputing the accuracy of the liquidation appraisal 
performed in March 1988, which determined that the as is 
value of the property was $55,900, the veteran is in effect 
disputing the amount of the indebtedness since the March 1988 
appraisal was the basis for the minimum bid or "upset price" 
which the bank was required to offer for the property to 
support its VA loan guaranty claim.  The appraisal was 
conducted by an appraiser retained by the bank, not by the 
VA.  The computation of the as is value of $55,900 was based 
on recent sales of comparable properties which were 
identified and fully described in the report.  There is no 
basis in the record to challenge the evaluation made by the 
appraiser, even though the veteran was later successful in 
obtaining offers of greater amounts.  In addition,  the VA is 
required by law to reduce the appraisal value by its 
estimated costs of acquisition, management and resale in 
order to determine the property's net value to the 
Government.  

The Board finds no merit in her further argument that the 
indebtedness charged should have been eliminated in its 
entirety since the ultimate sales price of $55,000 exceeded 
the amount paid by the VA to acquire the house from the 
lender.  The total indebtedness with respect to a defaulted 
loan is the amount equal to the total of the unpaid principal 
of the loan, accrued interest on the loan at the time of the 
foreclosure sale, and reasonably necessary and proper charges 
associated with the liquidation of the property, including 
advances for taxes, insurance and maintenance for repair of 
the property constituting the security for the loan.  
38 U.S.C.A. § 3732(c)(1) (West 1991 & Supp. 2000).  In 
discharging its obligation under the loan guaranty, the VA 
paid the bank an amount exceeding $61,000 reflecting the 
difference between the outstanding amount on the loan minus 
the upset price paid plus a number of expense charges borne 
by the bank.  The record shows no basis for disputing any of 
the amounts charged.

The subject property is reported to have been later resold by 
the VA for a gross price of $55,000.  Although it is VA 
policy to credit the profits made on resale of a profit to 
the obligor on a loan guaranty to reduce the amount of the 
indebtedness, the VA did not realize a profit on the sale of 
the subject property, nor has the veteran submitted evidence 
to substantiate her assertion that a more expeditious resale 
of the property would have brought a higher sales price.  The 
specifics of the expenses charged to the veteran and all 
figures used as a basis for the computation of the debt have 
been disclosed and exhaustively explained by the RO on a 
number of occasions.  

Accordingly, the Board concludes that a loan guaranty 
indebtedness was properly charged to the veteran, that the 
amount of the debt is correct, and that the indebtedness is 
valid and enforceable against the veteran by the VA under the 
theories of both subrogation and indemnity.  

III.  Fraud, Misrepresentation, or Bad Faith

Overpayments created by payment of an obligation by the 
Government under the VA Loan Guaranty Program are subject to 
recovery if not waived.  Under the law, there shall be no 
recovery of payments or overpayments of any benefits where 
the Secretary determines that recovery would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a) (West 
1991).  Waiver of recovery of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the claimant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. § 1.965(b) (2000).  Citing the decision of the 
Court in Ridings v. Brown, 6 Vet. App. 544, 546 (1994), the 
Joint Motion has instructed the Board to determine whether 
there was an indication of fraud, misrepresentation or bad 
faith on the part of the veteran before proceeding to 
consider the waiver application.  This requirement is 
consistent with the "clean hands" doctrine familiar in equity 
cases: only if an appellant is free from all taint of fraud 
in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556 (1992).  

There is no all-embracing definition of "fraud" and the 
existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance.  See VAOPGCPREC 4-85 
(September 16, 1985) wherein the VA General Counsel found 
useful the following definition of fraud:  

An intentional perversion of truth for the 
purpose of inducing another in reliance 
upon it to part with some valuable thing 
belonging to him or to surrender a legal 
right.  A false representation of a matter 
of fact, whether by words or by conduct, 
by false or misleading allegations, or by 
concealment of that which should have been 
disclosed, which deceives and is intended 
to deceive another so that he shall act 
upon it to his legal injury.  

"Misrepresentation" of a material fact must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(2000).  "Bad faith" has been defined as:  

generally describ[ing] unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.  

38 C.F.R. § 1.965(b)(2) (2000).  

The COW at the RO has previously determined that no fraud, 
misrepresentation, or bad faith is involved in this case, and 
the Board agrees with this finding.  The record does not 
establish that the veteran has made material 
misrepresentations of fact in connection with her 
participation in the Loan Guaranty Program or waiver 
adjudication or that she has acted with fraudulent intent or 
sought to obtain an unfair advantage resulting in a loss to 
the Government.  In satisfaction of the requirement set forth 
in Ridings, the Board makes a formal finding that there was 
no showing of fraud, misrepresentation, or bad faith on the 
part of the veteran in connection with the loan guaranty 
indebtedness assessed against her.  

IV.  Waiver of Recovery of the Indebtedness

The law specifies that recovery of a loan guaranty 
indebtedness shall be waived if it is determined that 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. 
§ 1.964(a) (2000).  The "equity and good conscience" standard 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration will be 
given to the following elements, which are not intended to be 
all-inclusive:  (1)  the fault of the debtor; (2) balancing 
of faults between the debtor and the VA; (3) undue hardship 
of collection on the debtor; (4) whether recovery would 
defeat the purpose of an existing benefit to the veteran; (5) 
unjust enrichment of the veteran; and, (6) whether the 
veteran changed positions to his/her detriment in reliance 
upon VA benefits.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (2000).  Each of the elements specified in the 
regulation must be discussed by the Board in its 
consideration of the waiver issue.  Ridings v. Brown, 6 Vet. 
App. 544 (1994).

The term "fault of the debtor" exists "where actions of the 
debtor contribute to creation of the debt."  38 C.F.R. 
§ 1.965(a)(1) (2000).  See also Veterans Benefits 
Administration Circular 20-90-5 (February 12, 1990).  Under 
this standard, a finding of fault should be measured in 
relation to the degree of control that the veteran had over 
the circumstances leading to the foreclosure.  If fault is 
established to any degree, it is proper to determine whether 
the debtor's actions were those expected of a person who 
exercises a high degree of care in discharging his or her 
financial obligations, including contractual responsibility 
to the Government.  

In this context, the central fact in assessing the degree of 
the veteran's fault is that the default on her VA guaranteed 
loan and the eventual need for a VA payment to the lender 
were the consequences of the veteran's discontinuation of 
payments on the loan as of July 1, 1987.  The circumstances 
leading to the default have become somewhat more clear since 
her most recent hearing testimony, but the facts have been 
slow in coming and have been elicited only by direct 
interrogation.  Given her less than forthcoming approach to 
documenting her case, it is by no means certain that other 
critical information does not remain unknown to the Board.  

In any case, it appears that when the veteran obtained her VA 
guaranteed refinancing in early 1986, she barely qualified 
for the refinancing loan; the loan was approved only after 
she submitted additional information documenting her income 
from employment and from rent received from her brother.  At 
a time not shown in the record, she moved out of the house, 
evidently to live with another person.  Her financial 
situation during this period was evidently satisfactory since 
her rental income paid for the housing expenses and other 
income from VA benefits and part-time jobs paid for her 
education.  When her new domestic relationship ended and her 
tenants moved out, more or less at the same time, she was 
unable to pay for both the house and school and defaulted on 
the loan.  

Although the veteran had some how managed to satisfy the 
minimum qualification requirements to obtain refinancing on 
her home, she had managed to become seriously overextended 
financially.  Living elsewhere had given her financial 
stability but such stability depended on an extremely fragile 
equilibrium that required perpetuation of her current 
domestic relationship and continued receipt of income from 
the other sources.  The precarious nature of her finances 
left no room for a change of circumstance, and the potential 
impact of the loss of an income source must have been obvious 
to her from the outset.  When she lost her tenants and any 
additional financial support stemming from her domestic 
arrangement with another person, she was left in a position 
where she could not pay for both the home and school.  

Resolution of this problem was not possible without drastic 
action on her part.  Since the veteran was already working at 
several part-time jobs and wanted to remain in school, an 
approach that might have suggested itself would have been to 
obtain new tenants immediately to again remove the house as a 
financial burden until after she could graduate and reoccupy 
it herself.  This would have required finding less costly 
quarters for herself during the interim.  Instead, she 
reoccupied the property immediately despite the lack of 
financial capacity to continue with the payments.  Another 
alternative would have been to drop out of school to work 
full time.  Both options were obviously repugnant to her.  
However, the onerous nature of the choices confronting the 
veteran and their potentially catastrophic consequences did 
not relieve her of her obligation to take whatever action was 
necessary to fulfill her contractual obligations to the 
lender and to the VA.  A VA loan is not an insurance policy 
that safeguards a home owner against the hazards and pitfalls 
involved in the acquisition and disposal of real estate.  As 
with any real estate transaction, it is the obligation of the 
buyer to protect the property and satisfy all attendant legal 
and contractual obligations.  The veteran's decision to 
remain in school until graduation rather than devote more 
time to raising money to pay her mortgage obligations was a 
fateful one because, at that point, beset with intractable 
problems relating to the home refinanced with a VA guaranty, 
she had no alternative but to choose between her education or 
her house.  The selection of the education may have served 
her long-term financial interests, but by taking this course 
of action with full knowledge of the likely eventual outcome, 
the veteran must be deemed to have accepted the consequences 
of the choice.  For waiver purposes, the selection of a 
course of action that left her unable to continue to satisfy 
her mortgage obligations must be regarded as fault in 
creation of the indebtedness.  

The second element of the waiver decision requires a 
balancing of the fault of the debtor against any fault on the 
part of the VA.  The veteran has offered copious criticism of 
the role of the VA in the loss of her home through 
foreclosure; virtually all of her presentation on appeal has 
been directed at the actions of the VA and the lender after 
her own default on the loan.  In addition to the allegations 
addressed in detail above which serve as the basis for her 
petition to nullify the indebtedness, she alleges misconduct, 
inefficiency, and bad faith on the part of the RO in general 
and a number of individual employees in particular.  She has 
endeavored to present herself as an innocent party, indeed a 
victim, who lost her property not because of her own failures 
or unwise personal choices but because of the incompetence or 
malevolence of others.  

For the most part, the specifics of the veteran's assertions 
have been discussed above.  Defamatory allegations concerning 
the Albuquerque Regional Office in general serve no useful 
purpose in elucidating, let alone resolving, the factual and 
legal issues pertaining to her own particular claim.  Much of 
her criticism is directed not at underlying issues but at 
administrative minutia such as inaccuracies of information 
provided in statements of the case, failure to provide notice 
of a hearing, the slowness of the adjudication process, an 
alleged denial of due process, and nonspecific accusations of 
incompetence or deceitfulness.  These allegations, even 
accurate and well founded, would not justify disregarding of 
the actions by the veteran in bringing about the debt.  Her 
allegations focus solely on the alleged VA malfeasance after 
her default on her loan obligations.  

To the extent that the veteran's allegations of fault involve 
the VA's failure to provide notice of the deed in lieu of 
foreclosure procedure, it must again be emphasized that even 
if the October 27, 1987, conference at the RO did not include 
a discussion of this subject, the eventual foreclosure sale 
did not occur for more than seven months after that date, 
during which period the veteran made no further approaches to 
the VA, notwithstanding that she was working closely with a 
realtor and vigorously defending herself in court.  The 
veteran was not justified in giving up so easily on the 
prospect of VA help.  If her initial counseling session had 
been unsatisfactory, a protest in writing or further visits 
to the RO might have brought other results.  If she believed 
that she had been treated inappropriately by one particular 
employee, she was free to contact a superior or attempt to 
arrange for counseling with someone else.  In attempting to 
obtain relief from the present indebtedness, the veteran has 
been exceptionally motivated, aggressive and articulate over 
a period of several years.  It defies credibility to suggest 
that a similar effort directed at avoiding foreclosure by 
every possible means, including working through the VA, would 
not have resulted in a full understanding on her part of all 
of the options available to her, including a deed in lieu of 
foreclosure.  The VA did its part in offering counseling.  
The veteran's decision to make only a minimal effort to avail 
herself of such counseling cannot be represented as fault by 
the VA. 

Paradoxically, the allegations made by the veteran in her 
hearing testimony and written communications envision an 
assertive role by the VA in safeguarding the veteran from 
foreclosure after her default on the loan.  The veteran casts 
the VA in the role of an ombudsman obligated to intervene on 
behalf of the obligor in all dealings with the bank and 
prospective purchasers of the property.  Such a belief forms 
the basis for her contentions concerning the failure of Union 
Planters to approve the financing for the individuals who 
made offers on the property during the period allowed by the 
judge for her to attempt a sale.  However, the VA is not 
empowered by law to pressure a lender into providing 
financing that the lender is disinclined to approve or to try 
to convince the lender to relent in foreclosing on a 
defaulted note, especially when the obligor has not shown any 
inclination to work out a payment plan on the existing note.  
It is incongruous that the veteran would demand an activist 
VA role in negotiating an alternative to foreclosure while 
simultaneously avoiding further contact with VA loan guaranty 
personnel.  

The veteran also charges the VA appraiser with scuttling the 
sale of the property to one of the prospective purchasers by 
under evaluating the property.  The record shows, however, 
that the March 1988 appraisal performed contemporaneously 
with that sale was performed in connection with the impending 
foreclosure rather than for purposes of a new VA-guaranteed 
loan.  Why the veteran would think that it was associated 
with her privately-negotiated sales contract is unclear from 
the record, given that this particular purchase was not 
contingent upon the procurement of a VA loan guaranty by the 
purchaser.  (See transcript of the June 14, 2000, hearing 
before the Board.)  

The veteran is arguably correct in maintaining that the VA 
should have been more assertive in making her aware of the 
deed in lieu of foreclosure procedure, even though procedures 
for providing information as to this option through standard 
form letters may not yet have been in place following the 
change of law in December 1987.  To the extent that the VA 
failure to provide such notice constituted fault, the 
significance of this omission must be viewed in light of the 
fact that the veteran has already received a partial waiver 
of more than half of the original indebtedness and that she 
herself was not diligent in obtaining VA assistance.  More 
fundamentally, her fault in failing to avoid the original 
default outweighs any VA omission while foreclosure was 
pending.  

The third element requiring consideration in determining 
entitlement to a waiver is whether collection of the 
indebtedness would create undue hardship on the veteran by 
depriving her or her family of basic necessities.  The 
financial status reports completed by the veteran since the 
original waiver decision show that she is not currently 
employed and that she and her husband have three young 
children.  Once a veteran's living expenses have been 
satisfied, he or she is expected to accord a VA debt the same 
regard as that given to any other financial obligation.  
Typically, loan guaranty debts are repaid over a period of 
five years (60 months).  38 C.F.R. § 36.4323 (2000).  

The financial information of record shows that the veteran 
and her family are supported solely by her husband's salary 
as an architect.  They own their own home and have two cars, 
but have sizable loans on their house and vehicles.  The 
veteran is incorrect in claiming that the VA has threatened 
to attach her husband's salary.  She and her husband were not 
married at the time of the refinancing; consequently, he is 
not an obligor under the loan guaranty and cannot be required 
to satisfy the veteran's loan guaranty obligation.  
Nevertheless, the fact that he is financially able to support 
his family is relevant to her waiver entitlement since his 
income relieves her of having to provide for her family on 
her own.  Not having to pay the household expenses, she is 
free to seek some means for obtaining the funds necessary to 
satisfy her legal obligation to the VA.  It is reasonable to 
assume that an individual with her educational attainments 
would be able to find a job that brings in sufficient 
remuneration to satisfy the debt within a reasonable time and 
do so without jeopardizing the welfare of her family.  The 
amount of the indebtedness is such that she should be able to 
satisfy it in full within the prescribed repayment period 
without any major sacrifice.  

The fourth element of a waiver claim requires consideration 
of whether recovery of the overpayment would defeat the 
purpose for which the benefit was intended.  The purpose of 
the VA loan guaranty program is to enable qualified veterans 
to obtain home financing or refinancing for which they would 
not otherwise qualify. This purpose has been achieved in the 
veteran's case.  It appears unlikely that she would have 
qualified for refinancing of the subject property without VA 
assistance.  The ultimate loss of the property was the 
consequence of decisions made by the veteran.  The statutory 
and regulatory scheme controlling the loan guaranty program 
contemplates that obligors who are primarily at fault in the 
loss of a VA guaranteed property will be obligated to make 
restitution to the Government.  The mere fact of a loss of 
the property and consequent need to repay the debt does not 
defeat the purpose for which the loan guaranty program was 
established.  It is also relevant to note that the veteran 
may reestablish her eligibility to receive further VA 
guaranteed loans by satisfying the indebtedness created by 
the loss of the property secured by the prior loan.  

The fifth element of a VA waiver requires consideration of 
whether the obligor would be unjustly enriched by failure to 
make restitution to the Government.  In the present case, the 
veteran continued to reside in the subject property for 
several months after her July 1, 1987, default, during which 
time she was making no payment on the house and resided rent-
free.  Her failure to continue with the payments had the 
effect of increasing the amount that the Government was 
obliged to pay to Union Planters under the loan guaranty.  
The veteran argues that she used $3,000 of her own money to 
pay for certain renovations to the property, including 
bathroom repair and window bars, but the question of how she 
chose to allocate the funds not used for mortgage payments is 
not relevant to whether she was unjustly enriched.  The 
granting of a waiver would have the effect of condoning her 
failure to satisfy the mortgage payments for the period from 
May 1, 1987, through August 3, 1988.  Her retention of the 
amount required for such payments must be deemed unjust 
enrichment to that extent.  

The last element to be considered is whether reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.  The veteran does not claim 
and the record does not show that she relinquished any legal 
rights or incurred any additional legal obligations in 
reliance upon her receipt of a loan guaranty approved for her 
under the VA loan guaranty program.

Consequently, the Board finds that under the principles of 
equity and good conscience, on the basis of consideration of 
all of the specifically enumerated elements of 38 C.F.R. 
§ 1.965(a), it would not be unfair to recover the remaining 
amount of the veteran's loan guaranty indebtedness, plus 
accrued interest.  Such determination is not unduly favorable 
or adverse to either the Government or the veteran in view of 
the fact that a major portion of the original indebtedness 
has already been waived.  The circumstances discussed at 
length herein do not support a finding that any further 
relinquishment of the Government's claim against the veteran 
is justified.  


ORDER

The home loan guaranty indebtedness in the amount of $4,265 
plus accrued interest charged to the veteran under the VA 
Home Loan Guaranty Program was properly created.  

Waiver of recovery of the veteran's remaining loan guaranty 
indebtedness in the amount of $4,265 plus accrued interest is 
denied.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 32 -



- 1 -


